Title: From John Adams to C. W. F. Dumas, 4 December 1783
From: Adams, John
To: Dumas, C. W. F.


          Dear Sir.
            London Decr: 4. 1783.
          Last Night I received your favour of the 28th Novr: and hope in future to hear often from you, although I dont expect to be informed of the Politicks of the Country, so particularly as heretofore, yet you may write freely under the Same Cover.
          I should be glad, however to know, truly what has happened upon the Frontiers; I hope the Comte de Linden will be appointed notwithstanding the Paragraphs as Silly as they are impudent, which represent St: James’s as against it.
          Mr: Fox will rule the Roost here for some time. The present Ministry is very Strong in Parliament, but not so well principled nor so well disposed, towards America as they ought to be.
          We are in daily Expectation of the Arrival of our Courier Barney, at Havre de Grâce— if he should not bring me orders of another Sort I shall come to the Hague, and wait the Arrival of my Family— My Boy desires his respects.
          Your’s most respectfully.
        